         Case 1:20-cv-00857-CFC Document 31 Filed 07/22/20 Page 1 of 2 PageID #: 768




       July 22, 2020                                      Steven L. Caponi, Esq.
       VIA ECF                                            steven.caponi@klgates.com

       Hon. Colm F. Connolly                              T 302-416-7080
       J. Caleb Boggs Federal Building
       844 N. King Street
       Unit 31
       Room 4124
       Wilmington, DE 19801-3555



        Re: Manhattan Telecommunications Corp. v. Granite Telecommunications, LLC;
            C.A. 1:20-cv-00857-CFC
       Dear Judge Connolly,

       We represent Plaintiff Manhattan Telecommunications Corp., d/b/a Metropolitan
       Telecommunications, a/k/a MetTel (“MetTel”) in this matter.

       I write in connection with the MetTel’s Motion to Stay that was filed on July 22,
       2020 (“Motion to Stay”) and Defendant Granite Telecommunications, LLC’s
       (“Granite”) Opposition to MetTel’s Motion to Expedite. See D.I. 30.

       At the direction of the state court, MetTel filed a Motion to Expedite in the
       Delaware Court of Chancery for the sole purpose of securing the previously
       scheduled October 2020 trial date. MetTel filed its Motion to Expedite before
       Granite removed this action to this Court on June 26, 2020. MetTel subsequently
       filed a Motion to Remand on July 10, 2020 explaining why this Court lacks
       jurisdiction. D.I. 12, 13. The Motion to Remand is pending before this Court.

       MetTel has not reasserted the Motion to Expedite in this Court and believes the
       Motion to Expedite is no longer operative. Accordingly, MetTel does not believe a
       reply is warranted or that the Motion to Expedite requires the attention of the
       Court. MetTel does respectfully reserve the right to seek expedition after the
       Motion to Remand is decided.


K&L GATES LLP
600 N. KING STREET SUITE 901 WILMINGTON DE 19801
T +1 302 416 7000 F +1 302 416 7020 klgates.com
 Case 1:20-cv-00857-CFC Document 31 Filed 07/22/20 Page 2 of 2 PageID #: 769




As noted in the Motion to Stay, MetTel believes that all pending motions,
including briefing on the motions, should be stayed until after resolution of the
threshold jurisdictional issue raised by the Motion to Remand. To the extent the
Motion to Expedite could be considered operative, the Motion to Expedite should
likewise be covered by the proposed stay.

Respectfully submitted,
/s/ Steven L. Caponi
Steven L. Caponi



cc:   All counsel (via electronic filing)




                                            2
                                                                          07/22/2020
